DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 7, 2022 has been entered. Claims 1-3 and 5-19 remain pending in the application.  The previous objections to claims 1-8 are withdrawn in light of applicant's amendment to claim 1.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the “at least one attachment structure” in claims 1 and 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claims 9-16 are objected to because of the following informalities:  in claim 9 line 9, “fluid flow” would be clearer if written as --fluid flows--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 lines 9-10 recite “a fluid flow path through the housing in which fluid flows from the suction end cavity to the discharge cavity”, but then in lines 13-14 recites that the seal body is “located in the fluid flow path between the suction end cavity and the discharge cavity.”  The only place where the fluid flows from the suction cavity to the discharge cavity is the flow path through the pump rotors and its unclear how the seal body can be located in such flow path.  The Examiner notes that in further interpreting the claims, it is assumed that lines 9-10 should recite that the fluid flow path is --a fluid flow path comprising a first portion through the housing in which fluid flows from the suction end cavity to the discharge cavity-- and lines 13-14 should recite --located in a second portion of the fluid flow path between the suction end cavity and the discharge cavity--.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6, 8 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent 6,186,758 to Shaw in view of U. S. Patent Publication 2018/0017058 to Shikano and WIPO Patent Publication WO2016/083591 to Hocker.
The Examiner notes that U. S. Patent Publication 2021/0341059 to Hocker is a continuation of WIPO Patent Publication WO2016/083591 which is herein treated as an English language equivalent with all citations to Hockler referring thereto.
Shaw teaches a seal assembly configured for use with a high pressure single screw compressor (90), the assembly comprising: 
a seal body (205) having a textured outer surface (211), the seal body (205) being disposed around substantially an entirety of a circumference of the main rotor (42) (the seal body 205 as disclosed has to extend around the entire circumference to perform as disclosed) and located between in a flow path between a low pressure cavity (214) and a discharge cavity (207) (Figures 4 and 5a; col. 4 line 27- col. 5 line 10, wherein it is disclosed that area 207 is in communication with the discharge port and area 214 is at low pressure), and
at least one attachment structure (210 on threads of 94) which fixedly attaches the seal body (205) to, so as to be rotatable along with, the main rotor (42) of the high pressure single screw compressor (Figures 4 and 5a; col. 4 lines 32-35, wherein the disclosed lock ring 210 and threads on the shaft 94 form a bolted connection and if not are at least equivalent to the “screws, bolts clips, . . . and combinations of these and other structures or assemblies” disclosed in paragraph [0036] of Applicant’s specification for the claimed attachment structure,  performing the same function thereof),
wherein the textured outer surface (211) creates a labyrinthine path from the low pressure cavity (214) to the discharge cavity (207) between the housing (100, 102, 202, 203) and the main rotor (42) (Figures 4 and 5a; col. 4 lines 46-49),
wherein the seal body (205) has a rectangular cross-section (Fig. 5A),
wherein the seal body (205) is disc-shaped and is disposed entirely around of the circumference of the main rotor (42) (the seal body 205 as disclosed has to extend entirely around the circumference of the rotor to perform as disclosed) (Fig. 5a; col. 4 lines 46-49), and
wherein the textured outer surface comprises a plurality of spaced apart grooves (Fig. 5A, annotated below; col. 4 lines 46-49),
wherein the seal body (205) is at least partially set into the main rotor (42) (Fig. 5A, annotated below). 
[AltContent: textbox (Grooves)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Seal Body)][AltContent: arrow][AltContent: textbox (Portion of Seal Body Set into the Main Rotor)][AltContent: arrow][AltContent: arrow][AltContent: rect]
    PNG
    media_image1.png
    224
    196
    media_image1.png
    Greyscale

Annotation of Shaw Figure 5A.
While Shaw teaches that cavity 214 and the space to the right of seal body 205 is at a low pressure as indicated by low pressure arrows 213 and that high pressure gas which leaks past the seal body 205 into this space is ”reintroduced into the compressor 90 at a low pressure port (not shown)” (col. 4 lines 46-63), Shaw is silent as to the “low pressure port” being connected to or comprising the suction port of the compressor and therefore silent as to it being a suction end cavity as well as the disclosed low pressure cavity.  Shikano teaches a screw compressor comprising:
a low pressure end cavity (C1) which is a suction end cavity (since the inner space of the casing which forms a suction space and C1 communicate through passage 60) having a first pressure (S1); and a discharge cavity (the space on the opposite side of bearings 36 near discharge port 25 is at discharge pressure) having a second pressure (S2), wherein the first pressure (S1) is less than the second pressure (S2) (suction pressure S1 is less than discharge pressure S2) (Figures 2-4; paragraphs [0017], [0018], [0030], [0050] and [0087], the Examiner notes that Shikano discloses the bearings 36 in the same location as the bearings 201 in Shaw and the arrangement of Shikano must also has a seal, such as the seal 211 taught by Shaw, to prevent the discharge gas in chamber 23 from entering into the suction end cavity C1).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to make the compressor taught by Shaw with the communication between the bearing end cavity and the suction space as taught by Shikano in order to maintain the low pressure in the low pressure in the end cavity to maintain the differential pressure which drives flow of lubricant to the bearings for lubrication and cooling.
Shaw and Shikano are silent as to the actual pressure differential across the seal.  However, Shaw teaches that the pressure differential is a variable that effects the resulting passage of refrigerant by seal (211) to provide lubricant to the bearings (col. 4 lines 59-62) and therefore the pressure differential is a result effective variable.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the pressure in the discharge cavity 350 psi to 2000 psi and  a difference in pressure between the suction end cavity and the discharge cavity is greater than or equal to 150 psi, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)) and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233).
Shaw and Shikano are silent as to the material of the seal body.  Hocker teaches a compressor seal wherein:
a seal body is made of a carbon fiber reinforced thermoplastic material (paragraphs [0054], [0159], [0261] and [0262]).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to make the compressor taught by Shaw with the seal material taught by Hocker in order to use a seal that is “produced easily and economically” (paragraph [0004]), and further since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent 6,186,758 to Shaw in view of U. S. Patent Publication 2018/0017058 to Shikano, WIPO Patent Publication WO2016/083591 to Hocker and U. S. Patent Publication 2014/0356196 to Moore
Shaw, Shikano and Hocker teach all the limitations of claim 1, as detailed above, but Shaw and Shikano are silent as to the material of the seal body and Hocker is silent as to what material is used for the thermoplastic material (other than to identify three choices labeled VM3050, VM3044 and VM3006 with no way to identify what materials are referred to thereby).  Moore teaches a seal wherein a thermoplastic material is polyphenylene sulfide (paragraph [0020]).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to make the compressor taught by Shaw with the seal material taught by Moore since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Claims 9-11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent 6,186,758 to Shaw in view of U. S. Patent Publication 2018/0017058 to Shikano.
Shaw teaches a high pressure single screw compressor (90) comprising: 
a housing (100, 102, 202, 203) (Fig. 4);
a main rotor (42) that is secured within the housing (100, 102, 202, 203) and rotatably driven by a main rotor drive shaft (94) about a main rotor drive shaft axis, and operably engaged with a plurality of gate rotors (“female rotors” 26, 28) that are also secured within the housing (100, 102, 202, 203) (Fig. 4; col. 3 line 62-col. 4 line 4, and col. 4 lines 27-29); 
a suction end cavity (cavity at suction side of the rotors) having a first pressure; a discharge cavity having a second pressure, wherein the first pressure is less than the second pressure; a fluid flow path comprising a first portion through the housing (100, 102, 202, 203) in which fluid flows from the suction end cavity (cavity at suction side of the rotors) to the discharge end cavity (cavity at discharge side of the rotors) (Figures 4 and 5a; col. 4 lines 1-5 and 26-45, wherein the compressor as disclosed moves gas from the suction end cavity to the discharge end cavity through operation of the rotors); and
a seal assembly comprising a seal body (205) having a textured outer surface (211), the seal body (205) being disposed around substantially an entirety of a circumference of the main rotor (42) (the seal body 205 as disclosed has to extend around the entire circumference to perform as disclosed) and located in a second portion of the fluid flow path between a low pressure cavity (214) and a discharge cavity (207) (Figures 4 and 5a; col. 4 line 27- col. 5 line 10, wherein it is disclosed that area 207 is in communication with the discharge port and area 214 is at low pressure), and
at least one attachment structure (210 on threads of 94) which fixedly attaches the seal body (205) to, so as to be rotatable along with, the main rotor (42) of the high pressure single screw compressor (Figures 4 and 5a; col. 4 lines 32-35, wherein the disclosed lock ring 210 and threads on the shaft 94 form a bolted connection and if not are at least equivalent to the “screws, bolts clips, . . . and combinations of these and other structures or assemblies” disclosed in paragraph [0036] of Applicant’s specification for the claimed attachment structure,  performing the same function thereof),
wherein the textured outer surface (211) creates a labyrinthine path from the low pressure cavity (214) to the discharge cavity (207) between the housing (100, 102, 202, 203) and the main rotor (42) (Figures 4 and 5a; col. 4 lines 46-49),
wherein the seal body (205) has a rectangular cross-section (Fig. 5A),
wherein the seal body (205) is disc-shaped and is disposed entirely around of the circumference of the main rotor (42) (the seal body 205 as disclosed has to extend entirely around the circumference of the rotor to perform as disclosed) (Fig. 5a; col. 4 lines 46-49), and
wherein the textured outer surface comprises a plurality of spaced apart grooves (Fig. 5A, annotated below; col. 4 lines 46-49),
wherein the seal body (205) is at least partially set into the main rotor (42) (Fig. 5A, annotated below). 
[AltContent: textbox (Grooves)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Seal Body)][AltContent: arrow][AltContent: textbox (Portion of Seal Body Set into the Main Rotor)][AltContent: arrow][AltContent: arrow][AltContent: rect]
    PNG
    media_image1.png
    224
    196
    media_image1.png
    Greyscale

Annotation of Shaw Figure 5A.
While Shaw teaches that cavity 214 and the space to the right of seal body 205 is at a low pressure as indicated by low pressure arrows 213 and that high pressure gas which leaks past the seal body 205 into this space is ”reintroduced into the compressor 90 at a low pressure port (not shown)” (col. 4 lines 46-63), Shaw is silent as to the “low pressure port” being connected to or comprising the suction port of the compressor and therefore silent as to it being a suction end cavity as well as the disclosed low pressure cavity.  Shikano teaches a screw compressor comprising:
a low pressure end cavity (C1) which is a suction end cavity (since the inner space of the casing which forms a suction space and C1 communicate through passage 60) having a first pressure (S1); a discharge cavity (the space on the opposite side of bearings 36 near discharge port 25 is at discharge pressure) having a second pressure (S2), wherein the first pressure (S1) is less than the second pressure (S2) (suction pressure S1 is less than discharge pressure S2) (Figures 2-4; paragraphs [0017], [0018], [0030], [0050] and [0087], the Examiner notes that Shikano discloses the bearings 36 in the same location as the bearings 201 in Shaw and the arrangement of Shikano must also have a seal, such as the seal 211 taught by Shaw, to prevent the discharge gas in chamber 23 from entering into the suction end cavity C1 and to operate as disclosed).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to make the compressor taught by Shaw with the communication between the bearing end cavity and the suction space as taught by Shikano in order to maintain the pressure in the low pressure in the end cavity to maintain the differential pressure which drives flow of lubricant to the bearings for lubrication and cooling.
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent 6,186,758 to Shaw in view of U. S. Patent Publication 2018/0017058 to Shikano and WIPO Patent Publication WO2016/083591 to Hocker.
Shaw and Shikano teach all the limitations of claim 9, as detailed above, but are silent as to the material of the seal body.  Hocker teaches a compressor seal wherein:
a seal body is made of a carbon fiber reinforced thermoplastic material (paragraphs [0054], [0159], [0261] and [0262]).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to make the compressor taught by Shaw with the seal material taught by Hocker in order to use a seal that is “produced easily and economically” (paragraph [0004]), and further since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent 6,186,758 to Shaw in view of U. S. Patent Publication 2018/0017058 to Shikano and U. S. Patent Publication 2014/0356196 to Moore
Shaw and Shikano teach all the limitations of claim 9, as detailed above but are silent as to the material of the seal body.  Moore teaches a seal wherein a thermoplastic material is polyphenylene sulfide (paragraph [0020]).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to make the compressor taught by Shaw with the seal material taught by Moore since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Response to Arguments
Applicant's arguments filed on July 7, 2022 have been considered but, are moot in view of the new grounds of rejection. 
Applicant argues that modification of the Shaw seal would render it unusable for it’s intended purpose, which is to allow a certain amount of gas to leak past the seal.  However, the combination above makes no changes to the structure of the Shaw seal which would change the function thereof.  Instead the combination only makes changes to the material of the seal body and as such the seal body of the combination would work in the same way as the seal body taught by Shaw.
Applicant argues that, as amended, the claims recite, and Shaw does not teach “the fluid flow path through the compressor is in a direction contrary to conventional physics.” Remarks 7.  However, Shaw teaches a flow path having a first portion through the rotors which is “contrary to conventional physics” in that it flows from the lower suction pressure to the higher discharge pressure.  As explained above, it is unclear how the seal can be located in this portion of the flow path, and it is therefore assumed to be located in a second portion of the flow path.  The Examiner also notes that the Applicant does not explain, and it is not otherwise clear, how any other portions of the fluid flow path, other than the portion through the screws, could be “in a direction contrary to conventional physics.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN MATTHEW LETTMAN whose telephone number is (571)270-7860. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRYAN M LETTMAN/Primary Examiner, Art Unit 3746